 1   BURSOR & FISHER, P.A.                              ELLIS LAW GROUP LLP
     L. Timothy Fisher (State Bar No. 191626)           Mark E. Ellis - 127159
 2   Yeremey O. Krivoshey (State Bar No. 295032)        Anthony P. J. Valenti - 284542
     Blair E. Reed (State Bar No. 316791)               Lawrence K. Iglesias - 303700
 3   1990 North California Blvd., Suite 940             1425 River Park Drive, Suite 400
     Walnut Creek, CA 94596                             Sacramento, CA 95815
 4   Telephone: (925) 300-4455                          Tel: (916) 283-8820
     Facsimile: (925) 407-2700                          Fax: (916) 283-8821
 5   E-Mail: ltfisher@bursor.com                        mellis@ellislawgrp.com
              ykrivoshey@bursor.com                     avalenti@ellislawgrp.com
 6            breed@bursor.com                          liglesias@ellislawgrp.com

 7                                                      Attorneys for Defendant
     BURSOR & FISHER, P.A.                              RASH CURTIS & ASSOCIATES
 8   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 9   New York, NY 10019
     Telephone: (212) 989-9113
10   Facsimile: (212) 989-9163
     E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13

14
                                      UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16

17   SANDRA MCMILLION, JESSICA                           Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on Behalf
18   of Themselves and all Others Similarly Situated,    THE PARTIES’ PROPOSED VERDICT
                                                         FORMS
19                             Plaintiffs,               Date: April 12, 2019
            v.                                           Time: 9:00 a.m.
20
                                                         Courtroom 1, 4th Floor
21   RASH CURTIS & ASSOCIATES,
                                                         Hon. Yvonne Gonzalez Rogers
22
                               Defendant.
23

24

25

26

27

28

     THE PARTIES’ PROPOSED VERDICT FORMS
     CASE NO. 4:16-cv-03396-YGR
 1
                                   Plaintiff’s Proposed Verdict Form
 2
           We, the jury in the above-entitled action, find as follows:
 3
           On Class Members’ claims under the Telephone Consumer Protection Act:
 4

 5         1. Did Rash Curtis make calls with its Global Connect dialer to Class Members’ cellular
              telephone numbers during the class period without their prior express consent?
 6

 7                __________             __________
                     Yes                    No
 8

 9            If you answered “no” to Question No. 1, skip to Question No. 4. If you answered

10            “yes” to Question No. 1, answer Question Nos. 2 and 3.

11
           2. State the number of calls Rash Curtis made with its Global Connect dialer to Class
12
              Members’ cellular telephone numbers during the class period without their prior express
13            consent:
14
              ________________________
15

16
           3. How many of the calls in your answer to Question No. 2 were made using an artificial
17            or prerecorded voice?
18
              ________________________
19

20
           4. Did Rash Curtis make calls with its VIC dialer to Class Members’ cellular telephone
21            numbers during the class period without their prior express consent?
22
                  __________             __________
23                   Yes                    No

24
              If you answered “no” to Question No. 4, skip to Question No. 7. If you answered
25            “yes” to Question No. 4, answer Question Nos. 5 and 6.
26

27         5. State the number of calls Rash Curtis made with its VIC dialer to Class Members’

28            cellular telephone numbers during the class period without their prior express consent:

     THE PARTIES’ PROPOSED VERDICT FORMS                                                             1
     CASE NO. 4:16-cv-03396-YGR
              ________________________
 1

 2
           6. How many of the calls in your answer to Question No. 5 were made using an artificial
 3
              or prerecorded voice?
 4
              ________________________
 5

 6
           7. Did Rash Curtis make calls with its TCN dialer to Class Members’ cellular telephone
 7            numbers during the class period without their prior express consent?
 8
                  __________             __________
 9                   Yes                    No

10
              If you answered “no” to Question No. 7, skip to Question No. 9. If you answered
11
              “yes” to Question No. 7, answer Question No. 8.
12

13         8. State the number of calls Rash Curtis made with its TCN dialer to Class Members’
14            cellular telephone numbers during the class period without their prior express consent:

15            ________________________
16

17         9. Did Rash Curtis call Plaintiff Ignacio Perez on his cellular telephone during the class

18            period with the Global Connect dialer?

19                __________             __________
                     Yes                    No
20

21             If you answered “no” to Question No. 9, skip Question Nos. 10 and 11. If you
22             answered “yes” to Question No. 9, answer Question Nos. 10 and 11.

23
           On Plaintiff Perez’s individual claims under the Telephone Consumer Protection Act:
24

25
           10. How many times did Rash Curtis call Plaintiff Ignacio Perez on his cellular telephone
26            during the class period with the Global Connect dialer?
27
              ________________________
28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                                2
     CASE NO. 4:16-cv-03396-YGR
 1
           11. How many of the calls in your answer to Question No. 10 were made using an artificial
 2
              or prerecorded voice?
 3

 4            ________________________

 5

 6   Date: _______________________                    _______________________________
                                                                 Presiding Juror
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                           3
     CASE NO. 4:16-cv-03396-YGR
                                    Defendant’s Proposed Verdict Form
 1

 2          Pursuant to the Court’s Local Rules and Standing Orders, Defendant Rash Curtis &
 3   Associates hereby submits the following verdict form:
 4          We, the jury in the above-entitled action, find as follows:
 5          As to the Plaintiff’s Individual TCPA Claim:
 6          1.      Did Defendant place calls to Plaintiff using an “automatic telephone dialing system?”
 7

 8          ____________            ____________
                  Yes                     No
 9

10
            If you answered “yes” to Question No. 1, answer Question No. 2. If you answered “no”
11
     to Question No. 2, skip to Question No. 3.
12

13
            2.      How many calls did Defendant place to Plaintiff’s cellular telephone using an
14
     “automatic telephone dialing system?”
15

16
            ____________
17

18
            3.      Did Defendant place calls to Plaintiff using a prerecorded or artificial voice?
19

20
            ____________            ____________
21                Yes                     No
22

23          If you answered “yes” to Question No. 3, answer Question No. 4. If you answered “no”
24   to Question No. 3, skip to Question No. 5.
25

26          4.      How many calls did Defendant place to Plaintiff’s cellular telephone using a
27   prerecorded or artificial voice?
28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                               4
     CASE NO. 4:16-cv-03396-YGR
 1

 2          ____________

 3

 4          5.      Did Defendant possess Plaintiff’s prior express consent to call Plaintiff’s cellular

 5   telephone?

 6

 7          ____________            ____________
                  Yes                     No
 8

 9
            If you answered “no” to Question No. 5, answer Question No. 6. If you answered “yes”
10
     to Question No. 5, skip to Question No. 10.
11

12
            6.      Did Defendant have a good faith belief that Plaintiff provided his prior express
13
     consent to be called on his cellular telephone?
14

15
            ____________            ____________
16                Yes                     No
17

18          7.      Did Defendant reasonably rely on the telephone number provided by its creditor-

19   client, Sutter General Hospital, such that its calls fell within the “safe harbor” defense?

20

21          ____________            ____________
                  Yes                     No
22

23
            8.      Did Plaintiff suffer any actual monetary loss as a result of Defendant’s conduct?
24

25
            ____________            ____________
26                Yes                     No
27

28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                                5
     CASE NO. 4:16-cv-03396-YGR
 1          If you answered “yes” to Question No. 8, answer Question No. 9. If you answered “no”

 2   to Question No. 8, skip to Question No. 10.

 3

 4          9.      What was Plaintiff’s actual monetary loss as a result of Defendant’s conduct?

 5

 6          $____________

 7

 8          As to the Class Members’ TCPA Claims:

 9          10.     Did Plaintiff establish that Defendant used an “automatic telephone dialing system”

10   to place telephone calls to cellular telephone numbers obtained through skip-tracing?

11

12          ____________           ____________
                  Yes                    No
13

14
            If you answered “yes” to Question No. 10, answer Question No. 11. If you answered
15
     “no” to Question No. 10, skip to Question No. 12.
16

17
            11.     How many calls did Defendant place to the Class Members’ skip-traced cellular
18
     telephones using an “automatic telephone dialing system?”
19

20
            ____________
21

22
            12.     Did Plaintiff establish that Defendant used a prerecorded or artificial voice during
23
     telephone calls placed to Class Members’ cellular telephone numbers obtained through skip-tracing?
24

25
            ____________           ____________
26                Yes                    No
27

28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                              6
     CASE NO. 4:16-cv-03396-YGR
 1            If you answered “yes” to Question No. 12, answer Question No. 13. If you answered

 2   “no” to Question No. 12, skip to Question No. 14.

 3

 4            14.   How many calls did Defendant place to the Class Members’ skip-traced cellular

 5   telephones using a prerecorded or artificial voice?

 6

 7            ____________

 8

 9            15.   Did the Class Members suffer any actual monetary loss as a result of Defendant’s

10   conduct?

11

12            ____________         ____________
                    Yes                  No
13

14
              If you answered “yes” to Question No. 15, answer Question No. 16. If you answered
15
     “no” to Question No. 15, have the presiding juror sign this Verdict Form and return it to the
16
     clerk.
17

18
              16.   What was the Class Members’ actual monetary loss as a result of Defendant’s
19
     conduct?
20

21
              $____________
22

23
     Once you have completed this Verdict Form, have the presiding juror sign it and return it to
24
     the clerk.
25
     Dated: _________________________
26
                                                           ______________________________
27                                                         Presiding Juror
28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                          7
     CASE NO. 4:16-cv-03396-YGR
 1   Dated: March 4, 2019                  Respectfully submitted,

 2                                         BURSOR & FISHER, P.A.
 3
                                           By:    /s/ Yeremey Krivoshey
 4                                                  Yeremey Krivoshey

 5                                         L. Timothy Fisher (State Bar No. 191626)
                                           Yeremey Krivoshey (State Bar No.295032)
 6                                         1990 North California Blvd., Suite 940
                                           Walnut Creek, CA 94596
 7                                         Telephone: (925) 300-4455
                                           Email: ltfisher@bursor.com
 8                                                ykrivoshey@bursor.com

 9                                         BURSOR & FISHER, P.A.
                                           Scott A. Bursor (State Bar No. 276006)
10                                         888 Seventh Avenue
                                           New York, NY 10019
11                                         Telephone: (212) 989-9113
                                           Facsimile: (212) 989-9163
12                                         E-Mail: scott@bursor.com
13                                         Attorneys for Plaintiff

14   Dated: March 4, 2019                  ELLIS LAW GROUP LLP
15
                                           By: /s/ Mark E. Ellis
16                                                 Mark E. Ellis

17                                         Mark E. Ellis (State Bar No. 127159)
                                           Anthony P.J. Valenti (State Bar No. 288164)
18                                         Lawrence K. Iglesias (State Bar No. 303700)
                                           1425 River Park Drive, Suite 400
19                                         Sacramento, CA 95815
                                           Tel: (916) 283-8820
20                                         Fax: (916) 283-8821
                                           mellis@ellislawgrp.com
21                                         avalenti@ellislawgrp.com
                                           liglesias@ellislawgrp.com
22
                                           Attorneys for Defendant
23

24

25

26

27

28
     THE PARTIES’ PROPOSED VERDICT FORMS                                                 8
     CASE NO. 4:16-cv-03396-YGR
